I congratulate His Excellency Mr. Muhammad-Bande on his assumption of the presidency of the General Assembly at its seventy-fourth session. I assure him that the delegation of the Kingdom of Tonga will fully support his able leadership. I also express our gratitude to his predecessor, Her Excellency Ms. Maria Fernanda Espinosa Garces, for her successful presidency of the Assembly at its seventy-third session, under the theme “Making the United Nations relevant to all people through global leadership and shared responsibilities for peaceful, equitable and sustainable societies”. I also commend His Excellency Mr. Antonio Guterres for his inaugural visit to the Pacific Islands region in May and his continued stewardship of the Secretariat. Tonga fully supports the ongoing work he is undertaking on reform of the United Nations to ensure its relevance and utility for all Member States.
My delegation and I congratulate the President on his four priorities to guide our work during this session, namely, promoting international peace and security, in particular conflict prevention; strengthening global action to tackle climate change, which is integral to the effective implementation of the Sustainable Development Goals (SDGs); accentuating inclusion, human rights and the empowerment of youth and women; and promoting partnerships for advancing the achievement of the SDGs, which are interlinked, very timely and relevant to addressing, during his tenure, the challenges of our time, which we fully support.
We welcome the President’s recognition of the challenges faced by small island delegations, such as ours, to ensure we are able to contribute equitably and effectively to the many important high-level meetings to be convened during this session. With five summits this week alone in addition to our general debate, we are grateful for his particular attention to enabling smaller delegations to participate fully.
Tonga continues its commitment to the implementation of the 2030 Agenda for Sustainable Development and its SDGs, including the small island developing States (SIDS) Accelerated Modalities of Action (SAMOA) Pathway. We are pleased to participate at the high-level midterm review of the SAMOA Pathway tomorrow to ensure its goals are being met at the halfway point of its implementation. The Government’s sustainable development priorities remain aligned with 13 of the 17 SDGs, namely, Goals 1 to 4, 6 to 9 and 13 to 17.
Tonga’s first voluntary national review report, presented at the United Nations High-level Political Forum on sustainable development, held in July, spoke to the localization of the SDGs and the SAMOA Pathway through Tonga’s strategic development framework. A whole-of-government approach for coordinated and coherent service delivery continues to be a priority. We once again recognize the important contribution to our efforts by the United Nations Office of the High Representative for the Least Developed Countries, Landlocked Developing Countries and Small Island Developing States, the United Nations Department for Economic and Social Affairs, and the United Nations Economic and Social Commission for Asia and the Pacific. We are also grateful for the enhanced engagement in Tonga by the United Nations Office for Project Services through our recently concluded host country agreement.
Tonga welcomed the convening of the Climate Action Summit earlier this week. My country engaged fully in that seminal gathering of leaders to again give prominence to the threats posed by climate change, with its direct links to international peace and security, and thereby to our sustainable development aspirations, in support of SDG 13 and its targets. The 1.5°C limit is the heart of the Paris Agreement on Climate Change, and, although my country, along with our Pacific small island developing States neighbours as a whole, contributes not even close to 1 per cent of global warming, we remain committed to the Agreement. Securing climate financing is the main priority for Tonga, as without it no action on our nationally determined contributions is possible. We welcome the announcement by the United Kingdom of its intention to double its contribution to the Green Climate Fund.
Pacific leaders in Tuvalu last month endorsed the strongest statement to date on climate change. The Kainaki II Declaration declared a climate-change crisis in the Pacific Islands region and called for urgent action to reduce global greenhouse-gas emissions and prevent catastrophic global warming and disasters. Extreme events like cyclones and typhoons, flooding, drought and king tides are increasingly more intense, inflicting damage and destruction on our communities and ecosystems and putting the health of our peoples at risk. At this time, we are thinking of our fellow islanders in the Bahamas, as they work to recover after the devastating impacts and destruction in the wake of Hurricane Dorian.
Climate change is not only a political issue for us, but also one of survival. The fact that climate change is an existential threat and a matter of international peace and security was again endorsed by Pacific leaders through their decision to develop the 2050 Strategy for the Blue Pacific Continent. We continue to support the work of the Group of Friends on Climate and Security. We continue to recognize the important nexus between the climate and the ocean, and furthermore continue to note with concern the devastating impacts of climate change on our marine environment. We look forward to deliberations on this link in Chile, at the twenty-fifth Conference of the Parties to the United Nations Framework Convention on Climate Change, later this year.
Important issues of baselines that determine our maritime boundaries, once established under the United Nations Convention of the Law of the Sea, should not be affected and should remain unchanged, despite the effects of sea-level rise. Our sovereignty must not be compromised by the effects of climate change, and we continue to welcome and support the work of the International Law Commission on this critically important and timely issue for consideration of the Sixth Committee of the General Assembly.
Tonga has continued its engagement in this year’s second and third sessions of Intergovernmental Conference on an international legally binding instrument under the United Nations Convention on the Law of the Sea on the conservation and sustainable use of marine biological diversity of areas beyond national jurisdiction (BBNJ). We look forward to the next revision of the draft instrument, with the hope that the ongoing convergence of understandings by Member States engaging in the process will find completion at the fourth, and final, session of the Conference early next year. We also welcome the establishment of the Friends of BBNJ Capacity Development, which is the cross-cutting issue tying together all elements of the Convention.
Tonga also continues its engagement at the International Seabed Authority. Together with other members of the Authority, Tonga remains committed, including in its capacity as an elected member of its Council, to continuing to work towards the finalization of the important draft exploitation regulations to ensure an appropriate balance between the need to conserve and protect the marine environment and the sustainable use of deep-sea mineral resources. Importantly, we must ensure our work is appropriately informed and properly concluded in support of Sustainable Development Goal 14. The presidency of the Council of the Authority will rotate to the Asia-Pacific Group in 2020 for the twenty-sixth session, and Tonga has presented its candidature for election to that important position.
As Tonga was also privileged to host the first International Seabed Authority regional workshop for the Pacific in February, it also remained engaged with the Authority’s Abyssal Initiative for Blue Growth and attended related workshops for sponsoring States in Nauru and Kiribati last month. We look forward to continuing our collective work in the Cook Islands and in Tonga in the coming months, before the second Ocean Conference in mid-2020.
Tonga commends the work of the Commission on the Limits of the Continental Shelf. We are grateful for the Commission’s recommendations on our first partial submission last month. We look forward to its eventual consideration of our second partial submission in good time. We would like to acknowledge Italy’s ongoing partnership with Tonga through the joint committee in strengthening our capacity in the field of the environment and the ocean. We also acknowledge the work of the secretariat of the Pacific Community, the Commonwealth Secretariat and the Pew Charitable Trust on the regional deep-sea minerals treaty.
Tonga’s priority nationally determined contribution is to achieve 50 per cent renewable energy by 2020. We have been able to negotiate the funding required to achieve this goal and would like to thank our partners that assist Tonga through public and public-private financing to accelerate my country’s transition to renewable energy and resilient infrastructure in support of Sustainable Development Goal 7 and its associated targets. Tonga is also pleased to continue in its capacity as an elected Vice-President of the Assembly of the Small Island Developing States Sustainable Energy and Climate Resilience Initiative, on behalf of Pacific SIDS members.
Finally, sustainable development, whether it be through good health and well-being, climate action, life below water or affordable and clean energy, inter alia, can be realized only through the achievement and maintenance of international peace and security.
We continue to look to the Security Council to protect the innocent from threats to international peace and security in all their forms, be they traditional threats such as armed conflict or newer threats such as climate change, rising sea levels and health epidemics, to ensure that no one is left behind.
May Almighty God guide and bless the President of the General Assembly, all the States Members of the United Nations and their respective Governments and peoples.
